                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DYLAN SINN,                                            )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )   Case No. 1:15-cv-01394-TWP-DML
                                                       )
JOHN BRUSH,                                            )
                                                       )
                              Defendant.               )

                                ENTRY ON PLAINTIFF’S MOTION

       This matter is before the Court on Plaintiff’s Motion to Speak with a Juror (Filing No. 190).

For the reasons stated below, the Motion is granted.

                                            I. DISCUSSION

        Plaintiff Dylan Sinn’s (“Mr. Sinn”) claim of deliberate indifference to his safety while a

prisoner within the Indiana Department of Correction was tried by jury from October 15 through

October 17, 2019, when the jury announced that they could not come to a unanimous decision.

The Court declared a mistrial and the matter is again scheduled for trial on March 9, 2020. On

October 31, 2019, Plaintiff’s counsel filed the instant motion, explaining that one of the jurors

contacted Mr. Sinn directly, through Facebook, and wanted to speak to him about the jury verdict.

In compliance with Local Rule 47-2, counsel for Mr. Sinn requests that he be allowed to contact

the juror, rather than have Mr. Sinn speak with the juror himself.

       Local Rule 47-2 provides the guidelines for communication with jurors:

       (a) Communication Not Allowed. No party or attorney (or any of their employees
       or agents) may communicate or attempt to communicate off the record:
               (1) with a member of the venire from which the jury will be selected; or
               (2) with a juror.
        (b) Exceptions. The court may allow a party or attorney to communicate with
       jurors after the trial if all other parties are given notice. In criminal cases, a party or
       attorney must show good cause before the court will allow communication with a
       juror.

        (c) Control by Court. Any juror contact permitted by the court will be subject to
       the control of the judge.

        As required, notice was given and counsel for Defendant John Brush has responded that he

takes no position to the request. However, Brush’s counsel request that if opposing counsel is

permitted to contact jurors, notice, including the names and contact information of the jurors that

the Plaintiff intends to contact be provided. In Reply, Mr. Sinn’s counsel asserts that he does not

have to provide notice if he desires to speak with other members of the jury. In particular, counsel

states “[o]nce a juror is released, the court instructs them all they are free to talk to whoever they

like, and they are free to talk to the media, and they are free to talk to relatives, should they choose.

We have seen this played out numerous times on national media.” Counsel is incorrect in its

assertion. Because of the local rule, jurors are instructed that they need not talk to anyone after

the trial. Local Rule 47-2 specifically states that counsel may not contact jurors after the trial,

without permission of the court and after providing notice to other parties. It is the Court’s

understanding that only one juror has indicated that they wish to speak to Mr. Sinn, and this Entry

grants permission of communication with only the one juror. That said, the specific request before

the Court is granted.

                                             II. CONCLUSION

        For the reasons stated above, Plaintiff’s Motion to Speak with a Juror (Filing No. 190) is

GRANTED. Plaintiff’s counsel may contact the juror that reached out to Mr. Sinn, only.

Consistent with Local Rule 47-2, Counsel (nor Mr. Sinn) may not contact any other member of

the jury without first providing notice and obtaining permission from the Court.



                                                    2
      SO ORDERED.

      Date: 11/12/2019




DISTRIBUTION:

Daniel LaPointe Kent
LAPOINTE LAW FIRM, P.C.
dkent@lapointelawfirm.com

Mary Jane Lapointe
LAPOINTE LAW FIRM PC
maryj@lapointelawfirm.com

Michael K. Sutherlin
MICHAEL K. SUTHERLIN & ASSOCIATES, PC
msutherlin@gmail.com

Joshua Robert Lowry
INDIANA ATTORNEY GENERAL
joshua.lowry@atg.in.gov

Caryn Nieman Szyper
INDIANA ATTORNEY GENERAL
caryn.szyper@atg.in.gov

Amanda Jane Gallagher
INDIANA ATTORNEY GENERAL’S OFFICE
amanda.gallagher@atg.in.gov

Cory Christian Voight
INDIANA ATTORNEY GENERAL’S OFFICE
cory.voight@atg.in.gov

Scott Leroy Barnhart
INDIANA ATTORNEY GENERAL’S OFFICE
scott.barnhart@atg.in.gov




                                  3
